Parker, P. J.:
It is substantially conceded upon the record in tins matter that the defendant, although it has its principal office in Albany, operates its road and carries on a layge part of its business in Rensselaer county. Under such circumstances I am of the opinion that it may be deemed a resident of the latter county, and, therefore, under the provisions of section 984 of the Code, the venue was well laid in such county.
When the defending company is other than a railroad company, and has named its principal place of business in its articles of association, it is well settled that the place so fixed is to be deemed its place of residence. (Rossie Iron Works v. Westbrook, 59 Hun, 345; *283Speare v. Troy Laundry Machinery Co., 44 App. Div. 390; Remington & Sherman Co. v. Niagara Bank, 54 id. 358.)
But it seems also to be settled that, in the case of a railroad company, its place of residence must be ascertained by its place of business, and, if it have several places of business, it must also be deemed to have several places of residence. (Pond v. Hudson River R. R. Co., 17 How. Pr. 543; Buffalo & State Line R. R. Co. v. Supervisors of Erie Co., 48 N. Y. 103, and cases there cited; 23 Am. & Eng. Ency. of Law [2d ed.], 679, 680, and cases there cited.)
No authority to the contrary has been cited, nor do I find any.
Although its principal office may be located in a specified county, the principal business of a railroad company can hardly be said to be located in any particular place. It owns property in, and operates its road through, many counties, and there ai’e various reasons why its place of residence should not be limited to the place where its main office is located. (People v. Fredericks, 48 Barb. 173, 186, 187.) I am not aware of any reason why the rule so established should be changed, and I conclude that the order must be affirmed, with costs.
All concurred; Houghton, J., not sitting.
Order affirmed, with ten dollars costs and disbursements.